•           •           •     
  •          •         •






                                                                              MEMORANDUM OPINION

No. 04-09-00413-CV

Ron PEGRAM d/b/a Property Resources,
Appellant

v.

GBL GALAXY BUILDERS, LTD. d/b/a Galaxy Builders, Ltd.,
Appellee

From the County Court at Law No. 5, Bexar County, Texas
Trial Court No. 339415
Honorable Timothy Johnson, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: November 18, 2009 

DISMISSED
            Appellee GBL Galaxy Builders, Ltd. filed a notice advising the court the parties have settled
the dispute underlying this appeal.  Appellee attached a copy of the parties’ agreement, which
requires appellant, Ron Pegram d/b/a Property Resources to “drop and dismiss the appeal.”            On October 30, 2009, we ordered appellant to show cause, no later than November 6, 2009,
why the appeal should not be dismissed.  See Bd. of Adjustment v. Wende, 92 S.W.3d 424, 427 (Tex.
2002) (holding that when parties have settled dispute, there is no longer a live controversy between
them, and appeal is moot).  Our order advised appellant the appeal would be dismissed if appellant
failed to satisfactorily respond within the time provided.  See Tex. R. App. P. 42.3(c). 
            Appellant has not responded to our order.  We therefore dismiss this appeal.  We order all
costs assessed against appellant.  See Tex. R. App. P. 42.1(d). 
 
                                                                                    PER CURIAM